—Upon remittitur from the Court of Appeals for "consideration of the facts” (83 NY2d 791, 793), and after such consideration, judgment of the Supreme Court, Bronx County (Daniel Sullivan, J.), rendered June 7, 1991, after trial by jury, convicting defendant of attempted murder in the first degree and first degree robbery (two counts) and sentencing him to two concurrent terms of from eight and one-third to twenty-five years on each robbery conviction and a consecutive term of twenty years to life on the conviction of attempted murder in the first degree, is unanimously affirmed. Concur—Carro, J. P., Rosenberger, Ellerin and Asch, JJ.